United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-53790 First Sentry Bancshares, Inc. (Exact name of registrant as specified in its charter) West Virginia (State or other jurisdiction ofincorporation or organization) 03-0398338 (IRS Employer Identification No.) 823 Eighth Street, Huntington, West Virginia (Address of Principal Executive Offices) (Zip Code) (304) 522-6400 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None
